TOBRINER, J.
In February 1965 plaintiff Rosalind Hubbard, a minor, through her guardian ad litem, filed an action against defendant Southern California Rapid Transit District ; she alleged that on March 30, 1962, she was injured by a streetcar negligently operated by defendant’s agents. She further alleged that she had timely filed a claim with defendant, but that defendant had rejected the claim on an unspecified date. Defendant demurred to the first amended complaint on the ground that the action was barred by Government Code section 945.6; the trial court sustained the demurrer without leave to amend and dismissed the action pursuant to Code of Civil Procedure section 581, subdivision 3.
This case raises the same issue as .that posed in Williams v. Los Angeles Metropolitan Transit Authority, ante, p. 599 [68 Cal.Rptr. 297, 440 P.2d 497], and is controlled by oúr • decision in- that ease.'Accordingly, we reverse the judg*921ment of dismissal and remand the cause with directions to the trial court to overrule the demurrer and to grant a reasonable time within which defendant may answer if so advised.
Traynor, C. J., Peters, J., Mosk, J., Burke, J., and Sullivan, J., concurred.
McComb, J„ dissented.